UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 05-6235



In Re:   ANTHONY MUNGAL,

                                                        Petitioner.




On Petition for Writ of Mandamus. (CR-96-488-DKC; CA-01-1240-DKC)


Submitted:   April 29, 2005                 Decided:   May 19, 2005


Before MOTZ, TRAXLER, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Anthony Mungal, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Anthony Mungal filed a petition for writ of mandamus

alleging undue delay by the district court in ruling on his 28

U.S.C. § 2255 (2000) motion.            The district court ruled on the

motion by order entered on March 29, 2005.                  Accordingly, the

mandamus petition is now moot.                Therefore, although we grant

Mungal’s motion to proceed in forma pauperis, we deny the petition

for mandamus relief.         We dispense with oral argument because the

facts   and    legal   contentions    are     adequately   presented    in   the

materials     before   the    court   and     argument   would   not   aid   the

decisional process.



                                                             PETITION DENIED




                                      - 2 -